DETAILED ACTION
	In response to the office actin mailed 07/29/2021, the amendments were received 11/29/2021:
Claims 21, 34, and 39 have been amended.
Claims 21-40 are pending.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21: 
Sukovic disclose a weightbearing simulation assembly comprising: 
a substrate comprising a mounting surface extending in a first direction (Fig. 7, 72); 
a subject support disposed on a first region of the mounting surface (Fig. 7, 76); and 
a pedal assembly disposed on a second region of the mounting surface (Fig. 7, 237), wherein the pedal assembly is spaced apart from the subject support by a distance in the first direction (Fig. 7), the pedal assembly comprising: 
a contact member configured to: 
receive a compressive force from a subject (Fig. 7, 237, wherein the compressive force is applied to the foot via 237 and given that the subject is not moving, an equal and opposite force must be supplied by the subject); 
measure the compressive force (column 3, lines 32-36, indicator permits operator to choose verify the amount of force being applied by the loading device); and 
provide an indication that the compressive force corresponds to a weightbearing condition of the subject (column 3, lines 32-36, indicator permits operator to choose verify the amount of force being applied by the loading device).

The prior art of record fails to teach the details of a device configured to provide instructions to a subject, the instructions direct the subject to apply a compressive force on the contact member that simulates an amount of pressure applied to lower extremities of the subject when the subject is standing, wherein the contact member is configured to: receive the compressive force from the subject in accordance with the instructions.  Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 22-33 are allowed by virtue of their dependence.
Regarding claim 34: 
Sukovic disclose a subject imaging assembly comprising: 
a support platform extending in a first direction, the support platform comprising an engagement element (237); 
an imaging system comprising a gantry (70), the gantry comprising an opening (Fig. 6 and 7); and 
a weightbearing simulation assembly disposed on the support platform, the weightbearing simulation assembly comprising: 
a substrate comprising a mounting surface extending in a first direction (Fig. 7, 72); 
a subject support disposed on a first region of the mounting surface (Fig. 7, 76); and 

a contact member configured to: 
receive a compressive force from a subject (Fig. 1, 237, wherein the compressive force is applied to the foot via 237 and given that the subject is not moving, an equal and opposite force must be supplied by the subject); 
measure the compressive force (column 3, lines 32-36, indicator permits operator to choose verify the amount of force being applied by the loading device); and 
provide an indication that the compressive force corresponds to a weightbearing condition of the subject (column 3, lines 32-36, indicator permits operator to choose verify the amount of force being applied by the loading device).
In the alternative, the prior art, Danielsson, teach an obvious alternative to applying and measuring a compressive force supplied by a pedal assembly is a meter which senses a force by with the foot supplies the force to the pedal assembly [0027].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select either identified, predictable solution disclosed by Danielsson with a reasonable expectation of success. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
The prior art of record fails to teach the details of a device configured to provide instructions to a subject, the instructions direct the subject to apply a compressive force on the contact member that simulates an amount of pressure applied to lower extremities of the subject when the subject is standing, wherein the contact member is configured to: receive the compressive force from the subject in accordance with the instructions.  Since the prior art fails to teach the details above, nor is there any 
Regarding claim 39: 
Sukovic disclose a method of capturing an image of a lower extremity of a subject, the method comprising: 
positioning a subject on a subject support of a weight simulation assembly disposed on a support platform of an imaging system (Fig. 7), wherein the weight simulation assembly comprises a substrate extending in the first direction (72), a subject support disposed on a first region of the substrate (76), and a pedal assembly disposed on a second region of the substrate (237), wherein the pedal assembly is spaced apart from the subject support by a distance in the first direction (Fig. 7); 
adjusting a relative angle between a compression direction of a compressive force received from the subject and the first direction so as to adjust an angle of the lower extremity in the pedal assembly (Fig. 7, column 3, lines 28-30); 
positioning the weightbearing simulation assembly relative to a gantry of an imaging system (70) such that the pedal assembly is disposed within an opening of the gantry (Fig. 7); and 
upon receiving an indication from the pedal assembly that the subject has applied a load that is tailored to the subject, capturing an image of the lower extremity using the imaging system (column 3, lines 32-36, indicator permits operator to choose verify the amount of force being applied by the loading device).
The prior art, Danielsson, teach an obvious alternative to applying and measuring a compressive force supplied by a pedal assembly is a meter which senses a force by with the foot supplies the force to the pedal assembly [0027].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select either identified, predictable solution disclosed by Danielsson with a 
The prior art of record fails to teach the details of directing the subject to apply a compressive force on the contact member that simulates an amount of pressure applied to lower extremities of the subject when the subject is standing; and upon receiving an indication from the pedal assembly that the subject has applied the compressive force, capturing an image of the lower extremity using the imaging system.  Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claim 40 is allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884